DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Independent claims 1 and 7 are confusing in that it is unclear how an object is gripped between the sliding friction pads on each clamp until a center of gravity is determined (see, for example, lines 34-37 of claim 1) and also grasped by the suction cups based on this captured information see last two lines of claims 1 or 7).  In other words, it appears that if an object is grasped by the suctions cups, as depicted in Figure 6, it cannot also interact with the sliding friction pads (406) that are mounted on the inner surfaces of the clamps.



 	Claims 3 and 9 are confusing in that linear slide mechanism, as best shown in exploded view of Figure 4, appears to be part of the grasping clamps (110) rather than “of the at least one grasping finger” (112A-F).

Allowable Subject Matter
Claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 and 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art of record (e.g. Yakou – US Pat. No. 5,050,919 and Raes et al. – US Pat. No. 6,015,174) show grippers comprising a plurality of linearly movable clamps each having a suction cup coupled to the lower end thereof for gripping different surfaces of different types of articles, there is no fair teaching or suggestion of mounting a sliding friction pad on the inner surface of each of these clamps for determining the center of gravity of a gripped object as is called for in both independent claims 1 and 7 of the instant application.
Specification
The disclosure is objected to because of the following informalities: In paragraph [036], lines 5 and 6, the friction pad assembly is incorrectly referenced as “112A-F”.  In paragraph [037], line 14, it appears that the reference number “104” should be changed to –704—in order to accurately correspond to the drawings.  
Appropriate correction is required.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Wang et al. patent (US-4,132,318) shows a gripper having a means for determining the center of gravity of an object gripped between two clamping arms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
10/19/2022